Citation Nr: 1728889	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-22 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left shoulder degenerative joint disease.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right hand strain (claimed as hand movement pain).

5.  Entitlement to service connection for athlete's feet.

6.  Entitlement to serviced connection for a bilateral hip disability.

7.  Entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease of the left ankle and foot.

REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) from August 2011, November 2012, June 2014, December 2015, and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

It is noted that the Veteran had also originally appealed a previous denial of a total disability rating based upon individual unemployability (TDIU).  However, in a signed November 2016 correspondence, the Veteran withdrew his appeal with regard to this issue.  Therefore, no further consideration, to include within the context of Rice v. Shinseki, 22 Vet. App. 447 (2009) for the Veteran's increased rating claim, shall be provided and this issue is not found to be currently before the Board.

Additionally, the record reveals that the Veteran had initially requested a hearing before the Board.  However, in a signed November 2016 correspondence, the Veteran withdrew his request.  As such, the Board finds that the Veteran has properly withdrawn his request for a hearing and his claims shall proceed to adjudication accordingly.

The issues of entitlement to service connection for right hand strain, athlete's feet, and a bilateral hip disability, as well as entitlement to an increased evaluation for degenerative joint disease of the left ankle and foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran's degenerative joint disease of the left shoulder was caused by or incurred in military service, but rather developed many years later as part of the natural aging process.

2.  The probative medical evidence of record does not show that the Veteran has a right ear hearing loss for VA purposes.

3.  The probative medical evidence of record does not show that the Veteran's tinnitus was caused by or incurred in military service, to include any exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for degenerative joint disease of the left shoulder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

3.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and other organic diseases of the nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Analysis

Left Shoulder

The Veteran contends that his currently diagnosed degenerative joint disease of the left shoulder is the result of military service.  In particular, the Veteran has provided that his years of physically demanding duties during his term of service have caused him to develop arthritis in his left shoulder.

A review of the Veteran's service treatment records reveal that the Veteran was treated for left shoulder pain in March 1989.  However, there were no notations of any injuries or chronic diagnoses after that time.

A review of the Veteran's outpatient treatment records show that the Veteran has continued to seek treatment for his left shoulder pain since leaving military service.  No opinion regarding etiology was provided.

The Veteran was provided with a general VA examination in November 2010, shortly after leaving military service.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with left shoulder strain.  However, functional testing, including range of motion, revealed the shoulder to be within normal limits.  Imaging revealed no evidence of arthritis.  No opinion regarding etiology was provided.

The Veteran was provided with an additional VA examination in September 2012.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with degenerative joint disease of the left shoulder.  Such was confirmed via x-ray at the examination which showed moderate degenerative changes and osteoarthritis in the left shoulder.  The examiner opined that this condition was less likely than not caused or incurred in military service.  In support, it was provided that there was no documented evidence of any specific injury to the left shoulder in military service and the Veteran did not allege any specific injury other than repeated physical activity during years of service.  Additionally, it was noted that the Veteran did not develop arthritis until more than 2 years after leaving military service, as it was not documented until the current examination, as his initial 2010 examination revealed no evidence of such.  The examiner further opined that the Veteran's arthritis was consistent with the natural aging process.

The Veteran was provided with an additional VA examination in December 2015.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with glenohumeral joint osteoarthritis of the left shoulder.  It was noted that this had been first diagnosed in 2012.  No opinion regarding etiology was provided.

Having reviewed the complete record, the Board finds that service connection for degenerative joint disease of the left shoulder is not warranted.

The Veteran is shown to have a current diagnosis of degenerative joint disease of the left shoulder, as per his outpatient treatment records and VA examinations.  Additionally, it is noted that the Veteran had in-service complaints of left shoulder pain.

As such, the inquiry turns upon a finding of nexus between the currently diagnosed left shoulder disability and his military service.  See 38 C.F.R. §§ 3.303(a).

The Board finds that there is no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed left shoulder disability and service.  None of the treatment records of record reflect any such comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  To this effect, the only medical opinion of record giving an opinion as to etiology, as seen in the 2012 VA examination, found that the Veteran's degenerative arthritis appeared to be more likely related to the normal aging process based upon its presentation.  Furthermore, the VA examiner found that such condition was not even adequately diagnosed as degenerative arthritis until several years after leaving military service.

Additionally, following his discharge from the service, the first evidence showing the diagnosis of degenerative arthritis, occurred in 2012, over 2 years after the Veteran's discharge from military service.  The Board observes that evidence of a prolonged period without medical showings of arthritis and the passage of years since military service is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board, thus, finds that the more probative medical evidence of record does not support the contention that the Veteran's current left shoulder disability was caused by or the result of the his military service.  Additionally, the most probative evidence does not show continuity of symptomatology of his left shoulder disability to support a finding of service connection pursuant to Walker.  The most probative evidence provided by the VA examiner shows that the Veteran's in-service treatment for left shoulder complaints was acute in nature and he was not continuously treated for back complaints since service.  Furthermore, there is no indication that the Veteran developed arthritis to a compensable level within a year of service discharge, as he did not even develop arthritis until more than 2 years after. 

The only other evidence in the claims file supporting the existence of a disability of the left shoulder that is the result of military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has such a relationship.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a showing of nexus lack probative value, and are outweighed by the competent and credible findings of the 2012 VA opinion. 

In short, in the absence of persuasive probative evidence demonstrating any showing of nexus, a preponderance of the evidence is against the claim.  Accordingly, because the nexus element required for service connection has not been satisfied, the Veteran's claim of entitlement to service connection for a left shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Right Ear

The Veteran contends that he currently suffers from right ear hearing loss that is the result of acoustic trauma in military service.

A review of the Veteran's service personnel records reveal that he worked primarily in specialties, including as a Low Altitude Air Defense Officer and an Air Command and Control Officer.  These activities were shown to place the Veteran in the vicinity of loud aircraft and artillery during his military service and would constitute a high level of exposure to acoustic trauma.  Therefore, exposure to acoustic trauma is conceded.

A review of the Veteran's service treatment records shows that he was provided audiograms on both entrance and exit from military service.  

On the Veteran's entrance examination, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        5
        5
        5
        5
LEFT
        5
        5
        5
        5
        5


 
On the Veteran's exit examination, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        5
        5
        20
        30
LEFT
        15
        10
        0
        10
        40
 
The Veteran was provided with audiological testing during his November 2010 general VA examination, shortly upon leaving service.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        10
        10
        35
        30
LEFT
        10
        10
        10
        15
        45
 
It was noted that the Veteran had speech recognition scores of 94 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.
 
The Veteran was provided with audiological testing during his August 2012 VA examination.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        10
        10
        30
        30
LEFT
        10
        10
        10
        10
        40

It was noted that the Veteran had speech recognition scores of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

Based upon the above, the Board finds that the Veteran does not have a right ear hearing loss for VA purposes and is, thus, not entitled to service connection for such disability.

Under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385, to define what constitutes a hearing loss disability for VA compensation purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (38 C.F.R. § 3.385 establishes when hearing loss constitutes a disability for entitlement to VA disability compensation benefits).

Under the standards established by 38 C.F.R. § 3.385, there is no indication of a bilateral hearing loss "disability" during service or at separation.  In fact, the results of the post-service audiometric examinations in the instant case are insufficient to establish that a bilateral hearing loss "disability" is indicated at present.  See Palczewski, 21 Vet. App. at 178-80; Hensley, 5 Vet. App. at 157.

Thus, since section 3.385, as relevant here, prohibits a finding of a hearing loss "disability," where the requisite hearing status is not met, Hensley, 5 Vet. App. at 160, it is therefore apparent that the Veteran's right ear sensorineural hearing loss (as documented in the reports of VA examinations in 2010 and 2012) does not constitute a presently existing "disability," for which service connection may be granted.  See Palczewski and Hensley, both supra; see also Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a consequence, in a case such as this one, where the law and not evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim of service connection for right ear hearing loss is denied.

Tinnitus

The Veteran contends that he currently suffers from tinnitus that is the result of military service.

A review of the Veteran's service personnel records reveal that he worked primarily in specialties, including as a Low Altitude Air Defense Officer and an Air Command and Control Officer.  These activities were shown to place the Veteran in the vicinity of loud aircraft and artillery during his military service and would constitute a high level of exposure to acoustic trauma.  Therefore, exposure to acoustic trauma is conceded.

A review of the Veteran's service treatment records does not reveal any complaints or treatment for tinnitus.

At the Veteran's November 2010 VA examination, upon immediately exiting service, the Veteran indicated that, although he did experience tinnitus, he did not experience symptoms of tinnitus in relation to hearing loss.  It was noted that tinnitus symptoms may occur infrequently, once per month for a few seconds.  The examiner opined that the Veteran's tinnitus was more than likely a normal physiological phenomenon.

The Veteran was provided with an additional VA examination in August 2012.  The Veteran indicated that his tinnitus had become progressively worse and was now more constant.  He further indicated that it had been occurring for years.  The examiner opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure.  The examiner opined that the Veteran's tinnitus was more than likely a normal physiological phenomenon.

The Veteran was provided with an additional VA examination in April 2014.  The Veteran indicated that his tinnitus had become progressively worse and was now more constant.  He further indicated that it had been occurring for decades.  The examiner opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure.  In support, it was noted that the Veteran was not shown to have ever complained of tinnitus during service and that his complaints are not due to noise exposure, but rather a normal physiological phenomenon.

Having reviewed the complete record, the Board finds that service connection for tinnitus is not warranted, as there is no in-service event, injury, or disease upon which to base service connection in accordance with 38 C.F.R. § 3.303.  Although it is noted that the Veteran does have a current tinnitus disability and did have conceded acoustic trauma in military, neither the Veteran, nor the probative medical evidence of record maintains that the Veteran's current complaints of tinnitus are based upon noise exposure.  Rather, the Veteran's tinnitus has been found by the probative medical evidence of record via the VA examinations to be a normal physiological phenomenon unrelated to any audiological nature.  In this regard, neither the Veteran nor the evidence of record has provided any alternate allegation of any in service event, injury, or disease upon which to base service connection.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that he was treated for or diagnosed with any complaints of tinnitus during military service.

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails.  

The only other evidence in the claims file supporting the existence of tinnitus that is the result of military service are the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of audiology, and that he is merely speculating as to whether he has such a relationship.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has showing of nexus are lacking in probative value, and are far outweighed by other evidence of record showing no treatment for tinnitus during service or that any such current tinnitus is the result of an event, injury, or disease in military service.

Accordingly, for the reasons and bases discussed above, service connection for tinnitus is denied.

The preponderance of the evidence is against this claim; a reasonable doubt does not arise.  Accordingly the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for left shoulder degenerative joint disease is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Bilateral Hips

It is noted that, in reference to the Veteran's claim for service connection for bilateral hip disability, the RO should be directed to issue a Statement of the Case (SOC).  The record reveals that the Veteran filed a notice of disagreement (NOD) to a December 2016 rating decision for this claim in December 2016.  The Board notes that there is no indication that the Veteran has ever been provided a SOC for this issue.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claim is remanded for the issuance of a SOC addressing the Veteran's claim for service connection for the claimed bilateral hip disability.

Right Hand

The Board finds that the Veteran should be afforded an additional VA examination in order to determine the diagnosis and etiology of his claimed right hand strain.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination in July 2011.  X-ray revealed mild arthritic changes at the distal radioulnar joint and first carpometacarpal joint of the right hand, and possible remote trauma deformity of the fifth metacarpal.  The examiner's diagnosis was right hand strain.

The examiner opined that the Veteran's right hand was less likely than not caused or aggravated by a service-connected disability.  However, there was no discussion of whether the right hand disability was directly caused or incurred in military service, to particularly include the Veteran's allegations of significant physical activity involving the hands for many years during service, to include playing rugby, in which he injured his opposite hand.

The Board finds that the VA examination failed to address the central inquiry at hand in that it did not address the direct service connection question in light of the evidence of record.  There is no indication in the claims file that the Veteran has ever alleged that his right hand strain was the result of anything other than military service itself.  He has not alleged a theory of secondary service-connection.

Therefore, the Board finds that the Veteran's claim should be returned to the VA examiner for an addendum opinion in which the issue of direct service connection is addressed with particular emphasis on the Veteran's claimed physical activity and rugby playing history in service.  A complete rationale for all opinions must be provided.

Athlete's Foot

The Board finds that the Veteran should be afforded an additional VA examination in order to determine the diagnosis and etiology of his claimed bilateral athlete's foot.

Here the Veteran was scheduled for a VA examination for his athlete's foot in October 2016.  However, a review of the claims file shows that the Veteran failed to report to this examination and the RO found that good cause had not been provided.

In a November 2016 letter, the Veteran indicated that he had not been provided with good instructions for getting to the scheduled VA examination.  He stated that he had fully intended to comply with the examination, but ended up driving around for a long time trying to find the clinic office where his examination was to be conducted.  The Veteran has indicated that he will attend a VA examination for this condition if he can be provided with better assistance in locating the location of the examination in the future.

The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  However, in this case it is apparent that the Veteran was not able to properly comply with the VA examination in October 2016 due to no fault of his own, as it is unclear whether he had adequate notice and instruction for reporting.  As the Veteran has provided the reason for his absence and such can be avoided in the future by ensuring appropriate instructions are provided, the Board finds that the RO should afford him one more opportunity, as the evidence that would be received from such examination is crucial to a proper adjudication of the claimed athletes feet.  Accordingly, the RO should provide the Veteran with a new VA examination in order to determine the diagnoses and etiologies of his claimed athlete's feet.  A complete rationale for all opinions must be provided.

Left Ankle

The Board observes that a new precedential opinion that may impact this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the most recent VA joints examinations in December 2015 and May 2016 appears to have used a format that did not contain any discussion of these presentations as appear to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded a new VA examination for the left ankle to address this matter.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a SOC on the issue of entitlement to service connection for a disability of the bilateral hips.  The RO should advise the Veteran of the need to timely file a substantive appeal to perfect appellate review.

2. The Veteran's claims file should be returned to the VA examiner who conducted the July 2011 VA examination of the Veteran's right hand.  If that examiner is no longer available, the Veteran's claims file should be forwarded to an examiner of like skill and qualification.  The claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed right hand strain was due to military service.  In particular, the examiner must consider the Veteran's lay statements regarding in-service physical activities, to include playing rugby.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  
If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation

3. Schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's claimed athlete's foot.  The claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed athlete's foot was due to military service.  In particular, the examiner must consider the Veteran's lay statements regarding in-service treatment of the feet.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  
If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation

4. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected degenerative joint disease of the left ankle and foot.  The claims file should be made available to the examiner. 

The examination should record the results of range of motion testing as is possible, consistent with the holding in Correia, as interpreting 38 C.F.R. § 4.59, (i.e., active and passive range of motion, etc.).

Any opinions expressed in the report should be fully explained.

5. After completing the above actions, the claim should be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


